537 Pa. 350 (1994)
643 A.2d 1078
COMMONWEALTH of Pennsylvania, Appellee,
v.
Geneva SPELLS, Appellant.
COMMONWEALTH of Pennsylvania, Appellee,
v.
Jason BROWN, Appellant.
COMMONWEALTH of Pennsylvania, Appellee,
v.
Tyrone WILLIAMS, Appellant.
Supreme Court of Pennsylvania.
Argued January 25, 1994.
Decided July 1, 1994.
*351 John W. Packel, Bradley S. Bridge, Philadelphia, for G. Spells.
Catherine Marshall, Hugh O. Burns, Jr., Philadelphia, for Commonwealth.
Before NIX, C.J., and FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY and CASTILLE, JJ.

ORDER
PER CURIAM.
The above-captioned cases are dismissed as the appeal in each case was improvidently granted.
Senior Justice MONTEMURO did not participate in the consideration or decision of this case.[*]
NOTES
[*]  Montemuro, J., who is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1801, due to the unavailability of Larsen, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993, did not participate in the consideration or decision of this matter.